EXHIBIT 99.1 Colonial Commercial Corp. Announces Tender Offer in Connection With Proposed Going Private Transaction HAWTHORNE, New Jersey (July 9, 2009) – Colonial Commercial Corp. (“Colonial”) (OTC Bulletin Board: “CCOM,” “CCOMP”), today announced that subject to regulatory approvals it currently intends to make a tender offer for the purchase of any and all shares of its Convertible Preferred Stock at $1.25 per share. This press release is informational only. It is not a tender or other offer to purchase Convertible Preferred Stock, nor is it a commitment to make a tender or other offer to purchase Convertible Preferred Stock. If Colonial does make the contemplated tender offer, it will separately communicate the offer in a definitive tender offer statement that Colonial will file with the SEC and distribute to holders of Convertible Preferred Stock in accordance with applicable SEC regulations. The definitive tender offer statement and related documents will contain important information, including the purchase price and the other terms and conditions of the tender offer. Accordingly, security holders should carefully read the definitive tender offer statement and related documents before they make any decision with respect to the tender offer. The definitive tender offer statement and other documents that will be filed with the SEC in connection with any tender offer will be available, as and when filed, free of charge at the SEC’s web site at www.sec.gov.
